Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 04/27/2022 is a CON of PCT/KR2020/014849 filed 10/28/2020, claiming priority to 62/931,789 filed on 11/06/2019, also, claiming priority to 62/927,112 filed on 10/28/2019, in which claims 1-20 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 04/27/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 
		

Examiner’s Note

Claims 1-8 refer to "An image decoding method”, Claims 9-13 refer to "An image encoding method”, Claim 14 refers to "The method for transmitting a bitstream”, and Claim 15 refers to "A non-transitory computer-readable recordable medium”. Claims 9-15 are similarly rejected in light of rejection of claims 1-8, any obvious combination of the rejection of claims 1-8, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20150358631 A1), hereinafter Zhang, in view of Wang et al. (“AHG15: Signaling of CU level chroma QP offset”, JVET-P0339-v4, 16th Meeting: Geneva, CH, 1-11 Oct 2019), hereinafter Wang.
	
	Regarding claim 1, Zhang discloses an image decoding method performed by an image decoding apparatus, the method comprising (Abstract): determining a current block based on partitioning an image (Fig. 7); determining to apply a color space transformation being available for residual samples of the current block; determining to apply for the residual samples of the current block based on the color space transformation being available determining quantization parameter of the current block based on the color space transformation being applied (Fig. 9); and determining a transformation coefficient of the current block based on the quantization parameter ([0006], [0012]), wherein information for the color space transformation being available and information for the color space transformation being applied are respectfully decoded from a bitstream wherein derived by sum of initial and quantization parameter offset, based on a color component of the current block, and wherein the quantization parameter offset is derived based on the color component of the current block and the color space transformation for the residual samples of the current block ([0044]-[0053], Fig. 8-10).  
	Zhang discloses all the elements of claim 1 but Zhang does not appear to explicitly disclose in the cited section based on the color component.
	However, Wang from the same or similar endeavor teaches based on the color component (Section 1: Introduction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to incorporate the teachings of Wang for better signaling of QP (Wang, Section 3: Conclusion). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

Claims 2-8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wang further in view of Xu et al. (US 20170295370 A1), hereinafter Xu.

	Regarding claim 2, Zhang in view of Wang discloses the method of claim 1, wherein clipped such that has a value less than or equal to the predetermined upper value and greater than or equal to lower value (Zhang, [0087], [0138]-[0144], Wang, Section 1: Introduction).  
	Zhang in view of Wang discloses all the elements of claim 1 but They do not appear to explicitly disclose in the cited section quantization parameter is clipped.
	However, Xu from the same or similar endeavor teaches quantization parameter is clipped ([0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Wang to incorporate the teachings of Xu to improve coding efficiency (Xu, [0003]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 3, Zhang in view of Wang further in view of Xu discloses the method of claim 2, wherein the predetermined lower value is set based on transformation being skipped for a current transformation basis (Zhang, [0087], [0138]-[0144], Wang, Section 1: Introduction, Xu, [0031]).  

	Regarding claim 4, Zhang in view of Wang further in view of Xu discloses the method of claim 2-3, wherein based on information on the transformation of the current transformation basis being skipped, indicating the transformation being to be skipped base on another syntax element, lower value is set to be 0(Zhang, [0087], [0138]-[0144], Wang, Section 1: Introduction, Xu, [0031], [0016]).  

	Regarding claim 5, Zhang in view of Wang further in view of Xu discloses the method of claim 3, wherein based on information for the transformation of the current transformation basis being skipped, the predetermined lower value is set to a minimum value of the quantization parameter for a skip mode (Zhang, [0087], [0138]-[0144], Wang, Section 1: Introduction, Xu, [0031], [0016]).  

	Regarding claim 6, Zhang in view of Wang further in view of Xu discloses the method of claim - 1, wherein based on the color component of the current block being chroma Cr component and the color spacefor the residual samples of the current block being applied, an absolute of offset is set to be 3 (Zhang, [0087], [0103]-[0130], [0127]-[0144], Wang, Section 1: Introduction, Xu, [0031], [0016]).  

	Regarding claim 7, Zhang in view of Wang further in view of Xu discloses the method of claim 6 1, wherein based on the color component and the color space transformation for the residual samples of the current block being applied, an absolute offset is set to be 3 (Zhang, [0087], [0103]-[0130], [0127]-[0144], Wang, Section 1: Introduction, Xu, [0031], [0016]).  

	Regarding claim 8, Zhang in view of Wang further in view of Xu discloses the method of claim - 1, wherein based on the color space for the residual samples of the current block applied, subtraction based on a value of the quantization parameter offset bases on the color component of the current block being a chroma Cr component and a value of the quantization parameter offset based on the color component of the current block being a chroma Cb component is 2 (Zhang, [0087], [0103]-[0130], [0127]-[0144], Wang, Section 1: Introduction, Xu, [0031], [0016]).

Regarding claim 9-15, See Examiner’s Note.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487